VAUGHN, Judge.
In his first two assignments of error, defendant contends that the Court erred in admitting into evidence a copy of a receipt from plaintiff's receipt book and certain ledger sheets.
Each of these documents tends to prove the sale of goods was made in the regular course of business at or near the time of the transaction involved, and was identified by a witness who was personally familiar with the entries on the documents and with1 the system under which they were made. This being the case, each is admissible. See 3 Strong, N. C. Index 2d, Evidence, § 29.
Defendant’s third assignment asserts that the Court erred in the admission of certain other evidence. Where, as here, the trial is by the Court without a jury, the rules as to the competency of evidence are not so strictly enforced as when tried by a jury, and it will be presumed that the judge disregarded the incompetent evidence unless the contrary affirmatively appears.
*553The Court found that defendant last made a payment on this account on 8 November 1972. This and the other findings of fact are supported by the evidence and are conclusive on appeal even though there is evidence to the contrary.
The findings of fact are sufficient to support the judgment which we must affirm.
Affirmed.
Judges Campbell and Parker concur.